4th Amended and Restated Appendix A TO OPERATING EXPENSES LIMITATION AGREEMENT BETWEEN INVESTMENT MANAGERS SERIES TRUST AND PALMER SQUARE CAPITAL MANAGEMENT LLC Fund Operating Expense Limit Effective Date Palmer Square Absolute Return Fund Class A 2.10% November 1, 2013 Class I 1.85% November 1, 2013 Fountain Short Duration High Income Fund Class A 1.24% September 30, 2013 Class I 0.99% September 30, 2013 Palmer Square Income Plus Fund 0.75% February 28, 2014 Palmer Square Long/Short Credit Fund Class A 1.75% Class I 1.50% Each Fund listed above is referred to in the Agreement as a “Fund”. Agreed and accepted this day of , 2014. INVESTMENT MANAGERS SERIES TRUST PALMER SQUARE CAPITALMANAGEMENT LLC By: By: Print Name: Print Name: Title: Title: 1
